 


109 HR 2223 IH: To suspend temporarily the duty on Bayderm Finish DLH.
U.S. House of Representatives
2005-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2223 
IN THE HOUSE OF REPRESENTATIVES 
 
May 10, 2005 
Ms. Hart introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To suspend temporarily the duty on Bayderm Finish DLH. 
 
 
1.Bayderm Finish DLH 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following: 
 
 
 
 
9902.07.52 Hexanedioic acid, polymer with 1,4-butanediol, 1,6-diisocyanatohexane and 1,6-hexanediol, 2-((2-aminoethyl)amino)ethanesulfonic acid, of a concentration 39 percent or greater in aqueous dispersion (CAS No. 68037–41–2) (provided for in subheading 3909.50.50)FreeNo changeNo changeOn or before 12/31/2009. 
(b)Effective dateThe amendment made by subsection (a) applies to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
